Case: 17-05044   Doc# 109-16   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 1
                                        of 7
Case: 17-05044   Doc# 109-16   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 2
                                        of 7
Case: 17-05044   Doc# 109-16   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 3
                                        of 7
Case: 17-05044   Doc# 109-16   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 4
                                        of 7
Case: 17-05044   Doc# 109-16   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 5
                                        of 7
Case: 17-05044   Doc# 109-16   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 6
                                        of 7
Case: 17-05044   Doc# 109-16   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 7
                                        of 7
